                                                                       Case 2:15-cv-01992-APG-DJA Document 160 Filed 08/02/21 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             3   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             4   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             5
                                                                 Attorneys for Nationstar Mortgage LLC and
                                                             6   Bank of America, N.A.
                                                             7
                                                                                                    UNITED STATES DISTRICT COURT
                                                             8                                             DISTRICT OF NEVADA
                                                             9   NATIONSTAR MORTGAGE LLC,                                  Case No.: 2:15-cv-01992-APG-DJA

                                                            10                               Plaintiff,
                                                                                                                           ORDER TO RELEASE BOND
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 vs.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   GIAVANNA HOMEOWNERS ASSOCIATION;
                                                                 SFR INVESTMENTS POOL 1, LLC; DOE
AKERMAN LLP




                                                            13   INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            14
                                                                                            Defendants.
                                                            15

                                                            16   GIAVANNA HOMEOWNERS ASSOCIATION,
                                                            17
                                                                                           Third-Party Plaintiff,
                                                            18
                                                                 vs.
                                                            19
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            20
                                                                                           Third-Party Defendant.
                                                            21

                                                            22

                                                            23                Presently before the court is the matter of Nationstar Mortgage LLC v. Giavanna Homeowners

                                                            24   Association, et al., case number 2:15-cv-01992-APG-DJA.

                                                            25                On May 9, 2016, the court ordered Plaintiff to post a security bond for $500.00 [ECF No. 15].

                                                            26   On May 16, 2016, Akerman LLP posted a security bond on behalf of plaintiff Nationstar Mortgage

                                                            27   LLC, receipt number NVLAS042388 for $500.00 [ECF No. 19].

                                                            28   ///
                                                                                                                     1
                                                                 57945688;1
                                                                    Case 2:15-cv-01992-APG-DJA Document 160 Filed 08/02/21 Page 2 of 2




                                                             1                On February 23, 2021, the court granted the parties' stipulation for dismissal, closing the case

                                                             2   [ECF No. 158]. As this matter is now concluded, the court will refund to Akerman LLP on behalf of

                                                             3   Plaintiff the $500.00 security bonds, plus interest.

                                                             4                IT IS SO ORDERED.

                                                             5                Dated this ____         August
                                                                                          2nd day of _____________, 2021.

                                                             6

                                                             7                                                             ____________________________________
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                             8                                                             Case No.: 2:15-cv-01992-APG-DJA

                                                             9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 57945688;1
